Case 2:19-cv-00568-DBB-CMR Document 30 Filed 11/05/19 PageID.175 Page 1 of 2




Stephen K. Christiansen (6512)
CHRISTIANSEN LAW, PLLC
311 South State Street, Ste. 250
Salt Lake City, Utah 84111
Telephone: 801.716.7016
Facsimile: 801.716.7017
steve@skclawfirm.com

Attorney for Defendant DSI Distributing, Inc. d.b.a. DSI Systems


                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH

 JOSEPH BARRETT, CRAIG
 CUNNINGHAM, and ANDREW PERRONG,                        DEFENDANT DSI DISTRIBUTING,
 on behalf of themselves and others similarly             INC.'S MOTION TO DISMISS
 situated,                                               AMENDED COMPLAINT OR TO
                                                          STRIKE PLAINTIFFS’ CLASS
                                        Plaintiffs,              ALLEGATIONS

         vs.                                                 Civil No. 2:19-cv-00568-CW-CMR

 VIVINT, INC., JOHN DOE CORPORATION                                Judge Clark Waddoups
 d/b/a NATIONAL SOLAR PROGRAM, and
 DSI DISTRIBUTING, INC., d.b.a. DSI                          Magistrate Judge Cecilia M. Romero
 SYSTEMS,
                                                         ORAL ARGUMENT REQUESTED
                                      Defendants.

        Defendant DSI Distributing, Inc. (“DSI”), moves the Court pursuant to Fed. R. Civ. P.

12(b)(1), (b)(6), and (f), and 23(d) to dismiss the Amended Complaint in this case or,

alternatively, to strike the pleading’s class allegations.

        As grounds for this motion, DSI incorporates by reference, pursuant to Local Rule 7-

1(a)(4), the arguments and reasons set forth in the Motion to Dismiss Amended Complaint or to

Strike Plaintiffs’ Class Allegations and supporting memorandum filed by defendant Vivint, Inc.

(Dkt. 29.) The arguments and reasons set forth therein for dismissing the pleading or striking the

class allegations apply equally to DSI. DSI requests oral argument on this motion.
Case 2:19-cv-00568-DBB-CMR Document 30 Filed 11/05/19 PageID.176 Page 2 of 2




       DATED this 5th day of November, 2019.

                                     CHRISTIANSEN LAW, PLLC



                                     By:            /s/ Stephen K. Christiansen
                                           Stephen K. Christiansen
                                           Attorney for Defendant DSI Distributing, Inc.
                                            d.b.a. DSI Systems




                                CERTIFICATE OF SERVICE

     I hereby certify that on the 5th day of November, 2019, I caused a true and correct copy of

the within and foregoing pleading to be served electronically upon all counsel of record via the

Court’s CM/ECF system.



                                             /s/ Stephen K. Christiansen




                                                2
